DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-6 and 8-20 are pending and have been examined in this application. 
Claims 1, 8 and 12 are currently amended; 2-6, 9-11, 13-20 are original;
Claims 1-6 and 8-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, no information disclosure statement has been filed on behalf of this case.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant's arguments filed 02/21/2022 have been fully considered but they are not persuasive.
Regarding Applicant’s argument wherein “…Meeves nuts are not the recited stanchions….” The Examiner asserts that the Examiner has broadly and reasonably interpreted the term “stanchion” as –support see e.g. https://www.merriam-webster.com/dictionary/stanchion. Although labeled as nut, the element 8 of Meeves is not any typical nut. Instead it is a support that receives a bolt similar to the instant application.
Regarding Applicant’s argument wherein “…the nuts 8 have nothing to do with defining a water reservoir…” The Examiner asserts that since no specific structural shape is required. The Examiner has broadly and reasonably interpreted that the stanchion 8, bottom and sidewalls defines the stanchions in combination defines the reservoir. 
Regarding Applicant’s argument wherein “…Meeves nut does not have a height greater than the height of the sidewall…” The Examiner asserts that the nut of Meeves have the height greater than the height of sidewall as measured from the bottom surface or resting surface.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation of claim 20 wherein “…each bore in each stanchion is located above an upper surface of the water reservoir…” renders the claim indefinite because in light of the disclosure it is unclear if the plurality of stanchions are serving to define the water reservoir how the bores (30) can be above the surface of the reservoir because the upper surface of the reservoir would be the upper surface of the stanchion (26) which is located below the upper surface of the stanchion 26.
Claims 21-20 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 12-16 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Meeves (U.S. Pat. Pub. No. 20160037951 A1).
Regarding claim 1, Meeves teaches a tree stand comprising:
a base assembly (Meeves; 4) having a bottom (Meeves; bottom having 46), a sidewall (Meeves; 44), a plurality of stanchions (Meeves; 8), and a plurality of receivers (Meeves; 48), the plurality of stanchion having a height greater than a height of the  sidewall, 
wherein the bottom, sidewall and plurality of stanchions define a water reservoir (Meeves; claim 12);
a plurality of bolts (Meeves; 10), each bolt arranged and designed to engage a bore (Meeves; bore of 8 receiving 10) in an upper portion of each stanchion; and
a plurality of legs (Meeves; 6), each leg having a connecting end (Meeves; 38) and a distal end (Meeves; 40), wherein the connecting end of each leg is arranged and designed to be releasably attached to one of the plurality of receivers.
 	Regarding claim 2, Meeves teaches the number of the plurality of stanchions (Meeves; 8) is the same as the number of the plurality of receivers (Meeves; 48).
Regarding claim 3, Meeves teaches the plurality of receivers (Meeves; 48) are formed within the plurality of stanchions (Meeves; 8).
Regarding claim 4, Meeves teaches at least one of the plurality of stanchions (Meeves; 8) is radially aligned with at least one of the plurality of legs (Meeves; 6) attached to the base assembly (Meeves; 4).
Regarding claim 5, Meeves teaches wherein each of the plurality of legs (Meeves; 6) attaches to the base assembly (Meeves; 4) at a lower end of the base assembly.
Regarding claim 6, Meeves teaches each of the plurality of receivers (Meeves; 48) includes an opening in the bottom (Meeves; bottom having 46) and a lower end of the sidewall (Meeves; 44) arranged and designed to receive the connecting end (Meeves; end having 38) of one of the plurality of legs (Meeves; 6).
Regarding claim 7, Meeves teaches the plurality of stanchions (Meeves; 8) have a height greater than a height of the sidewall (Meeves; 44).
Regarding claim 12, Meeves teaches a tree stand comprising:
a base assembly (Meeves; 4) having a bottom (Meeves; bottom having 46), a sidewall (Meeves; 44), a plurality of stanchions (Meeves; 8), and a plurality of receivers (Meeves; 48), wherein the bottom, sidewall and plurality of stanchions define a water reservoir (Meeves; claim 12);
a plurality of bolts (Meeves; 10), each bolt arranged and designed to engage a bore (Meeves; bore of 8 receiving 10) in an upper portion of each stanchion; wherein each bore in each stanchion is located above an upper surface of the water reservoir and
 	a plurality of releasably attachable legs (Meeves; 6), each leg having a connecting end (Meeves; end having 40) and a distal end (Meeves; end having 38), wherein each of the plurality of receivers includes an opening in the bottom and a lower end of the sidewall arranged and designed to vertically receive the connecting end of one of the plurality of releasably attachable legs.
Regarding claim 13, Meeves teaches the number of the plurality of stanchions (Meeves; 8) is the same as the number of the plurality of receivers (Meeves; 48).
Regarding claim 14, Meeves teaches the plurality of receivers (Meeves; 48) are formed within the plurality of stanchions (Meeves; 8).
Regarding claim 15, Meeves teaches at least one of the plurality of stanchions (Meeves; 8) is radially aligned with at least one of the plurality of legs (Meeves; 6) attached to the base assembly.
Regarding claim 16, Meeves teaches the plurality of stanchions (Meeves; 8) have a height greater than a height of the sidewall (Meeves; 44).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 8, 9, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meeves (U.S. Pat. Pub. No. 20160037951 A1) in view of Nally (U.S. Pat. Pub. No. 20150335189 A1).
Regarding claims 8 and 17, Meeves teaches the plurality of legs. 
However, Meeves does not explicitly teach the plurality of legs have a low vertical profile which is less than the height of the sidewall.
Nally teaches the plurality of legs (Nally; 110) have a low vertical profile which is less than the height of the sidewall (Nally; 106).
Meeves and Nally are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. Therer are a finite number of choices available to one of ordinary skill in the art to provide the supporting legs for containers as evidenced by Meeves and Nally. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Meeves having the legs that have a low profile. The motivation would have been to make the product compact in design. Therefore, it would have been obvious to modify Meeves as specified in claims 8 and 17.
Regarding claims 9 and 18, Meeves as modified teaches an upper portion of the sidewall forms a double-wall upper lip (Meeves; Fig. 5C; 42) and the plurality of legs (Nally; 110) have a vertical profile that is below the double-wall upper lip.
Claims 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Meeves (U.S. Pat. Pub. No. 20160037951 A1), OR, in view of Nally (U.S. Pat. Pub. No. 20150335189 A1).
Regarding claims 10, 11, 19 and 20, Meeves and Nally teaches the plastic material. [Meeves; 0064]. However, Meeves is silent to disclose the plastic being resin and polypropylene. The Examiner takes the official notice that plastic resin and polypropylene are old and well known in the art. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Meeves having the bottom, sidewall, plurality of stanchions, plurality of legs and the bolts that are made of plastic resin and polypropylene. The motivation would have been to make the product cost effective and as well as to avoid abrasion on the contacted surface. Therefore, it would have been obvious to modify Meeves and Nally as specified in claims 10, 11, 19 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See attached PTO-892.
 	US Pat. Pub. No. 20040045216 A1 teaches the plurality of stanchion (20) having the height greater than the height of the sidewall.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/Primary Examiner, Art Unit 3631